Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the response filed 09/29/2022 the applicant has amended the drawings, specification, and the claims in such a way as to overcome the respective drawing, specification, and claim objections as well as the rejection of claim 8 under 35 U.S.C. 112(b). These objections, along with the rejection of claim 8 under 112(b) are therefore withdrawn.
Applicant’s arguments, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-19 under Wallburg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wallburg in view of Kirwan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2017 106439B3 (Wallburg) in view of US Patent 5,148,839 (Kirwan).
In Re claim 1 Wallburg discloses an apparatus for filling and refilling a fluid reservoir (13) of a magazine (12) for a pneumatic firearm simulator from a source of pressurized fluid (52), the apparatus comprising a receiver (60) for receiving the magazine, and a passage (54) for conveying the pressurized fluid from the source of pressurized fluid to the fluid reservoir of the magazine received in said receiver.
Wallburg doesn’t disclose a vent valve in fluid communication with said passage for venting the pressurized fluid from said passage.
Kirwan discloses a valve (10) for the transfer of pressurized fluid which includes a venting passageway (26), that is used to relieve pressure in a conveying passage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Wallburg apparatus by adding the valve of Kirwan, in order to provide a user with a more precise control over a filling operation, including a venting capability.
In Re claim 2 the Kirwan valve includes a vent passageway (26).
In Re claim 3 the Kirwan valve is in the form of a three position valve which permits fluid to be conveyed through a passage in one position, prevents fluid from being conveyed through a passage in a second position, and vents a passage in a third position (positions shown in Figures 3, 4, and 5).
In Re claim 4 Kirwan discloses a means for actuating the valve (handle 32).
In Re claim 5 Wallburg discloses a valve (82) connected to said passage adapted for permitting or preventing pressurized fluid from being conveyed through said passage.
In Re claim 6 Wallburg discloses a means for actuating said valve (plunger 56).
In Re claim 7 Wallburg discloses an interface (58) between the fluid reservoir (13) and said passage (54) and a means for sealing said interface.
In Re claim 8 O-rings were old and well known in the art. It would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was made to make use of an O-ring or similar sealing element to establish a fluid tight connection between the fluid reservoir (13) and the passage (54).
In Re claim 10 Wallburg discloses a block (50).
In Re claim 11 Wallburg discloses a plurality of receivers each adapted to receive a magazine including a fluid reservoir, and the passage being in fluid communication with each reservoir (Figure 5 shows a configuration having a plurality of blocks (50) each with a receiver and each connected to the line (54).
In Re claim 12 each of the plurality of receivers shown in Figure 5 of Wallburg contains the connection (58) between the fluid reservoir (13) and the passage (54) shown in Figure 6).
In Re claim 13 Wallburg discloses receiver comprising a check valve (24) located at said interface.
Wallburg in view of Kirwan as applied to claim 1 above performs the method of claims 18 and 19 during ordinary use and operation.
Allowable Subject Matter
Claims 15 and 17 are allowed.
Claims 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2015/0090243 discloses an apparatus for transferring compressed gas to a magazine for a simulated firearm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753